Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pg. 10, filed 09/21/2021, with respect to the Objection of claims 1-7, 9-13, and 15 have been fully considered and are persuasive.  The Objection of claims 1-7, 9-13, and 15 has been withdrawn. 
Applicant’s arguments, see pg. 10, filed 09/21/2021, with respect to the 35 U.S.C. §112 (b) rejection of claims 1-7, 9-13, 15, 16, and 18 have been fully considered and are persuasive.  The 35 U.S.C. §112 (b) rejection of claims 1-7, 9-13, 15, 16, and 18 has been withdrawn. 
The prior art does not teach a vehicle that:
Flows air from the exhaust system over an intake air sensor when an intake air temperature sensor reading is less than an ambient air temperature sensor reading and flowing ambient air over the intake air temperature sensor when the intake air temperature sensor reading is greater than an ambient air temperature sensor reading; 
Determines if the intake air temperature sensor and ambient air temperature converge when flowing air over the sensors; and
If the sensors do not converge determining what sensor is malfunctioning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3665